DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Per the applicant’s terminal disclaimer filled on 4/24/2022, remaining double patenting rejection have been withdrawn.  

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants amendments and the terminal disclaimer all the rejections are withdrawn and the claims are allowed.  Furthermore, claims are allowed because prior art taken alone or in combination with fails to disclose or teach a method of training a model labeling two or more organic structures within an image, that includes receiving a set of training images, the set of training images including a first plurality of images and a second plurality of images, each of the first plurality of images including a label for a first subset of the two or more organic structures and each of the second plurality of images including a label for a second subset of the two or more organic structures, the second subset being different than the first subset; and training the model using the first plurality of images, the second plurality of images, and a label merging function mapping a label from the first plurality of images to a label included in the second plurality of images wherein the label merging function maps the label from the first plurality of images to the label included in the second plurality of images by adding a label to at least one image included in the second plurality of images for an organic structure included in the first subset of the two or more organic structures and not included in the second subset of the two or more organic structures, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663